[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            JULY 2, 2008
                             No. 07-15654
                                                          THOMAS K. KAHN
                         Non-Argument Calendar
                                                              CLERK
                       ________________________

                D. C. Docket No. 07-00044-CR-FTM-29SPC

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                  versus

CUAHTEMOC CARBAJAL-LOPEZ,
a.k.a. Cuauhtemoc Carbajal Lopez,
a.k.a. Carbajal L. Cuauhtemoc,

                                                     Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                               (July 2, 2008)

Before ANDERSON, HULL and WILSON, Circuit Judges.

PER CURIAM:
      Cuahtemoc Carbajal-Lopez appeals his 57-month sentence imposed for re-

entry into the United States after deportation. On appeal, Carbajal-Lopez argues

that the district court imposed an unreasonable sentence because it (1) failed to

adequately consider his mitigation evidence, (2) did not give specific reasons for

the sentence imposed, and (3) focused too heavily on the offense of conviction.

For the reasons set forth below, we affirm.

      Our review of the final sentence imposed by the district court is for

reasonableness. United States v. Agbai, 497 F.3d 1226, 1229 (11th Cir. 2007) (per

curiam). The Supreme Court has explained that the reasonableness standard means

review for abuse of discretion. Gall v. United States, 128 S. Ct. 586, 597, 169 L.

Ed. 2d 445 (2007).

      The district court must impose a sentence that is both procedurally and

substantively reasonable. Id. A sentence is procedurally unreasonable if the

district court improperly calculated the guideline imprisonment range, treated the

Guidelines as mandatory, failed to consider the appropriate statutory factors, based

the sentence on clearly erroneous facts, or failed to adequately explain its

reasoning. Id. If the district court made no procedural errors, then the substantive

reasonableness of the sentence is reviewed to determine whether the sentence is

supported by the 18 U.S.C. § 3553(a) factors. Id. at 600.



                                           2
      The § 3553(a) factors include:

      (1) the nature and circumstances of the offense and the history
      and characteristics of the defendant; (2) the need to reflect the
      seriousness of the offense, to promote respect for the law, and
      to provide just punishment for the offense; (3) the need for
      deterrence; (4) the need to protect the public; (5) the need to
      provide the defendant with needed educational or vocational
      training or medical care; (6) the kinds of sentences available;
      (7) the Sentencing Guidelines range; (8) pertinent policy
      statements of the Sentencing Commission; (9) the need to avoid
      unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005) (per curiam). When a

district court sentences a defendant within the guidelines range, only a brief

discussion of the reasons for the sentence is required and the district court need not

explicitly address each of the sentencing factors. See United States v. Scott, 426
F.3d 1324, 1329 (11th Cir. 2005) (holding that nothing in Booker requires that the

district court state it has explicitly considered each § 3553(a) factor). “[W]hen the

district court imposes a sentence within the advisory Guidelines range, we

ordinarily will expect that choice to be a reasonable one.” Talley, 431 F.3d at 788.

      The district court did not impose an unreasonable sentence because it

correctly applied the guidelines and adequately considered all the sentencing

factors in imposing a within-guidelines sentence. Accordingly, we affirm

Carbajal-Lopez’s sentence.



                                           3
AFFIRMED.




            4